Citation Nr: 1720887	
Decision Date: 06/09/17    Archive Date: 06/21/17

DOCKET NO.  10-43 077	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Rachel Mamis, Associate Counsel


INTRODUCTION

The Veteran had active military service from February 1966 to February 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a July 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma. 

This matter was previously before the Board in October 2013, at which time the Board remanded the issue currently on appeal for additional development.  The case has now been returned to the Board for further appellate action. 

In connection with this appeal, the Veteran and his spouse testified at hearings before a Veterans Law Judge at the RO in January 2013 and March 2017.  Transcripts of those hearings have been associated with the claims file and have been considered in support of the Veteran's claim.


FINDING OF FACT

Bilateral hearing loss disability is etiologically related to acoustic trauma sustained in active service. 


CONCLUSION OF LAW

Bilateral hearing loss disability was incurred in active service.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran has asserted that he first experienced hearing loss immediately following active service and that his hearing loss disability is a result of acoustic trauma sustained in active service.  Specifically, the Veteran has asserted that he was regularly exposed to aircraft engine noise as well as rifle and machine gun fire.  A review of the Veteran's service personnel records shows that the Veteran served in the United States Army in support of combat operations in the Republic of Vietnam (RVN).  The Veteran's DD Form 214 indicates his military occupational specialty (MOS) was Airframe Repairman.  Therefore, the Board concedes that the Veteran sustained acoustic trauma during active service.

Service treatment records (STRs) are silent for complaints and/or findings of hearing problems and on the Veteran's separation Report of Medical History, the Veteran denied problems with hearing acuity.  The Board acknowledges that there is some indication from the record that the Veteran's February 1966 induction examination audiograms showed him to have bilateral hearing loss for VA purposes at the time of his entry into active service.  However, the results of that audiogram are somewhat varies and appear to be fairly unreliable.  Additionally, the audiogram report is not consistent with other evidence of record, specifically, the Veteran's report that he did not experience difficulty hearing prior to active service.  Additionally, the as discussed in greater detail below, the Veteran's private audiologist has found that had the audiogram conducted at the time of the Veteran's induction into active service been accurate, it is unlikely that he would have been accepted into service.  Therefore, the Board finds that there is insufficient reliable evidence upon which to base a conclusion that the Veteran has bilateral hearing loss disability at the time of his entry into active service.

Additionally review of the STRs shows that the Veteran was not afforded a separation audiogram.  Rather, upon separation his hearing was recorded as 15/15 bilaterally on the spoken and whispered voice tests.  However, it has been determined that whisper voice tests are not a reliable test for determining the presence of sensorineural hearing loss.  Therefore, the Veteran's hearing acuity at the time of his separation from active service cannot be determined with any certainty.   

During a pre-employment physical in October 1968, the Veteran was diagnosed with severe bilateral hearing loss.  Subsequent audiology examination in July 1983 and July 1995 confirmed moderate to severe sensorineural hearing loss with findings consistent with a diagnosis of bilateral hearing loss disability for VA purposes.

The Veteran was afforded a VA audiology evaluation in December 2002.  The Veteran reported exposure to significant acoustic trauma during his military service, without hearing protection.  The Veteran also reported significant post-service occupational noise exposure in the aircraft industry, but elaborated in subsequent statements that hearing protection was used at all times per the employer's requirements.  The Veteran was shown to have bilateral hearing loss disability for VA purposes at that time.

Of record is a September 2003 opinion from the Veteran's private audiologist, Dr. S.L., who reported treating the Veteran since 1983.  Dr. S.L. opined that had the February 1966 induction audiogram been accurate, there was little to no chance that the Veteran would have been found fit for service and inducted into the military.  Dr. S.L. further opined that the Veteran did not, in fact, have any hearing loss upon entry into active service.
 
The Veteran has submitted additional private audiology treatment records from Dr. R.W. from May 2010.  The Veteran reported significant noise exposure during service, from helicopter engines and metal drilling, which was done at all times without hearing protection.  Dr. R.W. diagnosed severe to profound sensorineural hearing loss.  He opined that it was at least as likely as not that the Veteran's hearing loss was related to his duties in the military.  Dr. R.W. reasoned that acoustic trauma such as that suffered by the Veteran is a common cause of sensory hearing loss and results from damage to the hearing mechanisms within the inner ear.  Dr. R.W. elaborated that sensorineural hearing loss can remain the same or get worse, but it cannot get better or improve.

At a January 2013 hearing before a Veteran's Law Judge, the Veteran reported participating in sports throughout high school.  He denied any difficulty with hearing acuity prior to service.  The Veteran's spouse, who knew the Veteran prior to his period of active service, stated that the Veteran did not suffer from any hearing loss prior to active service.  She reported that she first observed difficulty with the Veteran's hearing upon his return from service, with difficulty in normal conversations.

The Veteran was afforded a VA audiology evaluation in December 2013.  The Veteran reported military noise exposure as well as post service recreational and occupational noise exposure during which hearing protection was used.  The Veteran was noted to have a diagnosis of bilateral hearing loss disability for VA purposes at that time.  The examiner reviewed the Veteran's various audiology evaluations of record, including the Veteran's February 1966 induction examination.  The examiner opined that the amended numbers reflected the Veteran's hearing acuity upon entry and opined that the Veteran had pre-existing hearing loss which was not aggravated by military service.  The examiner reasoned that the Veteran's reports of delayed onset hearing loss were inconsistent with studies which showed that hazardous noise exposure had an immediate effect on hearing.

The Board finds the December 2013 VA opinion to be inadequate.  In this regard, the examiner found that the Veteran had hearing loss at the time of his induction into service.  However, as noted above, the Board has found such evidence to be unreliable.  Therefore, it is inappropriate for the examiner to rely on such findings.  Further, the examiner did not consider the fact that it cannot be determined with any certainty whether the Veteran has decreased hearing acuity at separation from service as he was not afforded an audiogram at that time.  As the opinion is not adequate, it cannot serve as the basis of a denial of entitlement to service connection.  

In contrast, the Board finds that the September 2003 private audiologist opinion and the May 2010 private audiology treatment records constitute greater probative evidence in favor of the Veteran's claim. In this regard, the opinions are adequate because the treatment providers thoroughly discussed the relevant evidence, considered the contentions of the Veteran, and provided thorough supporting rationales for the conclusions reached.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Stefl v. Nicholson, 21 Vet. App. 120 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  As such, those medical records are the most probative evidence of record.

In sum, the Board has conceded acoustic trauma during active service.  The Veteran has competently reported that he first experienced hearing loss immediately following active service and both the Veteran and his wife have reported that he has continued to experience hearing loss since that time, and those statements have been found credible by the Board.  The Veteran has a current diagnosis of a bilateral hearing loss disability for VA purposes.  The December 2013 VA medical opinion is not probative evidence against the claim.

Therefore, the Board finds that the preponderance of the evidence is for the claim and entitlement to service connection for a bilateral hearing loss disability is warranted.  38 U.S.C.A. § 5107 (b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a bilateral hearing loss disability is granted.



____________________________________________
Kristin Haddock
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


